Case: 14-40930      Document: 00513157908         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                              FILED
                                                                          August 18, 2015
                                    No. 14-40930
                                 Conference Calendar                       Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARIO EDUARDO ACOSTA-JUAREZ, also known as Jose R. Chavez, also
known as Mario Acosta,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:13-CR-1307-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Mario Eduardo Acosta-
Juarez raises an argument that is foreclosed by United States v. Teran-Salas,
767 F.3d 453, 458-62 (5th Cir. 2014), cert. denied, 135 S. Ct. 1892 (2015). In
Teran-Salas, we determined that the appellant was not entitled to relief based
merely on the existence of a theoretical possibility that a defendant could be



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40930     Document: 00513157908     Page: 2   Date Filed: 08/18/2015


                                  No. 14-40930

convicted under Texas Health & Safety Code § 481.112(a) for conduct that
would not qualify as a federal drug trafficking offense. See Teran-Salas, 767
F.3d at 458. Acosta-Juarez has not demonstrated “a realistic probability that
Texas would prosecute under an ‘administering’ theory in a way that does not
also constitute either ‘dispensing’ or ‘distributing’ under the federal sentencing
guidelines.” Id. at 461-62.
      Acosta-Juarez also raises an argument that is foreclosed by United
States v. Martinez-Lugo, 782 F.3d 198, 204-05 (5th Cir. 2015), petition for cert.
filed (June 19, 2015) (No. 14-10355). In Martinez-Lugo,782 F.3d at 204-05, we
held that an enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(i) for a prior
conviction of a drug trafficking offense is warranted regardless whether the
conviction for the prior offense required proof of remuneration or commercial
activity.
      The motion for summary affirmance is GRANTED, the alternative
motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                        2